DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimized” in claim 2 and 3is a relative term which renders the claim indefinite. The term “optimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Optimize” is defined by the Merriam Webster Dictionary as “to make as perfect, effective, or function as possible”, and this is a relative term as to what anyone thinks is as perfect or effective as possible. What is possible could change from situation to situation, as well as which characteristic is used to measure perfection, effectiveness, or function could also change based on user to situation, such that these are all relative and changing terms would renders the claim indefinite as to how to determined exactly if the situation is meet for optimized.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 15, 25, 26, 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakane US Patent 5,644,420.
Re claim 1, Nakane discloses an azimuthal optical multiplexing system, comprising: 
a light source (Fig. 19 shows a collimate beam such that it is clear that there is a light beam traversing the system and therefore inherently there is a light source in order to generate the beam); and 
two or more at least partially transparent plates, wherein each of the two or more plates  are structured or patterned, and are surface positioned in an optical path of the light source (Fig. 19 shows a modulation means of embodiment 8 includes two modulation plates 241 and 242, wherein it can be seen that each of the plate have different patterns on either side of the plate and are positioned along the optical path of the traveling direction of the collimate beam); and 
means for rotating at least one plate of the two or more plates axially with respect to at least one other plate of the two or more plates, the means for rotating operatively coupled to the at least one plate (modulation means includes optical components which are mechanically driven. As shown in Fig. 19, the modulation means of the embodiment 8 includes two modulation places which have a function of rating about axes 241a and 242a of the modulation plates 241 242, Col 15, lines 41-51, such that the mechanically elements that rotate the plate are the rotating means), 
wherein a structure, or a pattern, of the two or more plates is configured to modulate light directed along the optical path and through the two or more plates (First, it is possible to set a mode to provide the collimate beam 104 with no modulation by directing the modulation plates 241 and 242 parallel to the collimate beam 104. Second, it is possible to set a mode to provide the collimate beam 104 with a first modulation by positioning so as to pass the collimate beam 104 through a half surface of one of the modulation plates 241 and 242. Third, it is possible to set a mode to provide the collimate beam with second modulation by positioning so as to pass the collimate beam through another half surface of the other of the modulation plates 241 and 242. In such a way, at least three types of modulation modes can be set according to the embodiment 8. The two modulation plates 241, 242 may be synchronously rotated so as to provide a desired condensing spot shape, or may be independently rotated, Col. 15, lines 52-67, wherein Fig. 19 it can be shown that there are multiple patterns on different sides of the plate that through rotation and structure that is directed along the optical path would modulate or change the light directed along the path accordingly).  
Re claim 2, Nakane discloses all the elements of claim 1, which claim 2 is dependent upon. Furthermore, Nakane discloses wherein each plate of the two or more plates has a separately optimized modulation function (First, it is possible to set a mode to provide the collimate beam 104 with no modulation by directing the modulation plates 241 and 242 parallel to the collimate beam 104. Second, it is possible to set a mode to provide the collimate beam 104 with a first modulation by positioning so as to pass the collimate beam 104 through a half surface of one of the modulation plates 241 and 242. Third, it is possible to set a mode to provide the collimate beam with second modulation by positioning so as to pass the collimate beam through another half surface of the other of the modulation plates 241 and 242. In such a way, at least three types of modulation modes can be set according to the embodiment 8. The two modulation plates 241, 242 may be synchronously rotated so as to provide a desired condensing spot shape, or may be independently rotated, Col. 15, lines 52-67, wherein Fig. 19 it can be shown that there are multiple patterns on different sides of the plate that through rotation and structure that is directed along the optical path would modulate or change the light directed along the path accordingly and therefore each of the different ways to change the signal has a different modulation functions).  
Re claim 3, Nakane discloses all the elements of claim 2, which claim 3 is dependent. Furthermore, Nakane discloses wherein modulation functions for each of the two or more plates are respectively optimized for a given transmission pattern output of the system (First, it is possible to set a mode to provide the collimate beam 104 with no modulation by directing the modulation plates 241 and 242 parallel to the collimate beam 104. Second, it is possible to set a mode to provide the collimate beam 104 with a first modulation by positioning so as to pass the collimate beam 104 through a half surface of one of the modulation plates 241 and 242. Third, it is possible to set a mode to provide the collimate beam with second modulation by positioning so as to pass the collimate beam through another half surface of the other of the modulation plates 241 and 242. In such a way, at least three types of modulation modes can be set according to the embodiment 8. The two modulation plates 241, 242 may be synchronously rotated so as to provide a desired condensing spot shape, or may be independently rotated, Col. 15, lines 52-67, and wherein in the embodiment 10 sown in Fig. 23, optical components are provided to mechanically drive modulation means. In embodiments 5-9, a laser beam is modulated by an amplitude of transmitted light, Col 40-44, such that the different patterns of moving the plate would result in the ability to generate a signal with different amplitude, such that they would transmit a transmission pattern of different amplitude along the signal).  
Re claim 4, Nakane discloses all the elements of claim 2, which claim 4 is dependent. Furthermore, Nakane states wherein the modulation function determines a transmittance of a respective plate of the two or more plates (in the embodiment 10 sown in Fig. 23, optical components are provided to mechanically drive modulation means. In embodiments 5-9, a laser beam is modulated by an amplitude of transmitted light, Col 40-44, wherein Fig. 19 is in reference to embodiment 8 and such that the signal modulation is the amplitude is the amount of transmitted light such that the amount of light transmitted or transmittance is controlled by the plates).  
Re claim 15, Nakane disclose all the elements of claim 1, which claim 15 is dependent. Furthermore, Nakane discloses wherein the structure, or the pattern,  is further configured to modulate an amplitude of the light directed along the optical path and through the two or more plates (in the embodiment 10 sown in Fig. 23, optical components are provided to mechanically drive modulation means. In embodiments 5-9, a laser beam is modulated by an amplitude of transmitted light, Col 40-44, such that the pattern or structure of the plate is such that it is able to modulate the amplitude of the light).  
Re claim 25, Nakane discloses all the elements of claim 1, which claim 25 is dependent. Furthermore, Nakane discloses wherein the structure, or the pattern,  is further configured to provide an optical mask comprising at least one of: a random pattern, a pseudo-random pattern, a non-random pattern (First, it is possible to set a mode to provide the collimate beam 104 with no modulation by directing the modulation plates 241 and 242 parallel to the collimate beam 104. Second, it is possible to set a mode to provide the collimate beam 104 with a first modulation by positioning so as to pass the collimate beam 104 through a half surface of one of the modulation plates 241 and 242. Third, it is possible to set a mode to provide the collimate beam with second modulation by positioning so as to pass the collimate beam through another half surface of the other of the modulation plates 241 and 242. In such a way, at least three types of modulation modes can be set according to the embodiment 8. The two modulation plates 241, 242 may be synchronously rotated so as to provide a desired condensing spot shape, or may be independently rotated, Col. 15, lines 52-67, such that Fig. 19 shows that there is a pattern on the plates and the rotation shows which pattern would interact with the light to generate the different outputs such that the patterns are a non-random pattern but chosen), a zero random pattern, and an engineered mask.  
Re claim 26, Nakane discloses a method of operating an azimuthal optical multiplexing system, the method comprising: 
transmitting light from a light source through two or more at least partially transparent plates, wherein the two or more plates are structured, or patterned, and are positioned in an optical path of the light (Fig. 19 shows a modulation means of embodiment 8 includes two modulation plates 241 and 242, wherein it can be seen that each of the plate have different patterns on either side of the plate and are positioned along the optical path of the traveling direction of the collimate beam), 
modulating, by the two or more plates, the light transmitted along the optical path and through the two or more plates (in the embodiment 10 sown in Fig. 23, optical components are provided to mechanically drive modulation means. In embodiments 5-9, a laser beam is modulated by an amplitude of transmitted light, Col 40-44, such that the pattern or structure of the plate is such that it is able to modulate the amplitude of the light); 
rotating at least one plate of the two or more plates axially with respect to at least one other plate of the two or more plates (modulation means includes optical components which are mechanically driven. As shown in Fig. 19, the modulation means of the embodiment 8 includes two modulation places which have a function of rating about axes 241a and 242a of the modulation plates 241 242, Col 15, lines 41-51, such that the mechanically elements that rotate the plate are the rotating means, such that the axes within Fig. 19 are along the axes that are parallel to each other); and 
transitioning, by the rotating, through or between a plurality of output states of the light transmitted along the optical path and through at least a second plate of the two or more plates positioned most distally from the light source (First, it is possible to set a mode to provide the collimate beam 104 with no modulation by directing the modulation plates 241 and 242 parallel to the collimate beam 104. Second, it is possible to set a mode to provide the collimate beam 104 with a first modulation by positioning so as to pass the collimate beam 104 through a half surface of one of the modulation plates 241 and 242. Third, it is possible to set a mode to provide the collimate beam with second modulation by positioning so as to pass the collimate beam through another half surface of the other of the modulation plates 241 and 242. In such a way, at least three types of modulation modes can be set according to the embodiment 8. The two modulation plates 241, 242 may be synchronously rotated so as to provide a desired condensing spot shape, or may be independently rotated, Col. 15, lines 52-67, such that they are a different modes or a plurality of outputs states depending on the plate). 
Re claim 31, Nakane discloses all the elements of claim 26, which claim 31 is dependent. Furthermore, Nakane discloses wherein the modulating step comprises modulating at least one of: a phase, and an amplitude (in the embodiment 10 sown in Fig. 23, optical components are provided to mechanically drive modulation means. In embodiments 5-9, a laser beam is modulated by an amplitude of transmitted light, Col 40-44, such that the pattern or structure of the plate is such that it is able to modulate the amplitude of the light), of the light transmitted along the optical path and through the two or more plates.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakane US Patent 5,644,420.
Re claim 5, Nakane discloses all the elements of claim 2, which claim 5 is dependent. Furthermore, Nakane discloses in the embodiment 10 sown in Fig. 23, optical components are provided to mechanically drive modulation means. In embodiments 5-9, a laser beam is modulated by an amplitude of transmitted light, Col 40-44, such that the pattern or structure of the plate is such that it is able to modulate the amplitude of the light. Nakane does not explicitly disclose within this embodiment wherein the modulation function is a phase modulation function.  However, Nakane discloses consequently, a configuration of the embodiment 10 is identical with those of the embodiments 5 to 9 except for a modulation plate used to spatially modulate the index of refraction with respect to the transmitted light in the embodiment 10, Col. 45-49. 
At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakane before him or her, to modify the embodiment 8 of Nakane to include the use of a modulation plate that is able to phase modulate the signal of Nakane because it combines prior art elements according to known methods to yield predictable results, in this case, the system is able to phase modulate the signal rather than the amplitude. 
Re claim 14, Nakane discloses all the elements claim 1, which claim 14 is dependent. Furthermore, Nakane discloses in the embodiment 10 sown in Fig. 23, optical components are provided to mechanically drive modulation means. In embodiments 5-9, a laser beam is modulated by an amplitude of transmitted light, Col 40-44, such that the pattern or structure of the plate is such that it is able to modulate the amplitude of the light. Nakane does not explicitly disclose within this embodiment that the structure, or the pattern,  is further configured to modulate a phase of the light directed along the optical path and through the two or more plates.  However, Nakane discloses consequently, a configuration of the embodiment 10 is identical with those of the embodiments 5 to 9 except for a modulation plate used to spatially modulate the index of refraction with respect to the transmitted light in the embodiment 10, Col. 45-49. 
At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakane before him or her, to modify the embodiment 8 of Nakane to include the use of a modulation plate that is able to phase modulate the signal of Nakane because it combines prior art elements according to known methods to yield predictable results, in this case, the system is able to phase modulate the signal rather than the amplitude. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakane as applied to claim 5 above, and further in view of Lee et al (herein Lee) US Patent 9,354,604.
Re claim 6, Nakane discloses all the elements of claim 5, which claim 6 is dependent. Furthermore, Nakane does not explicitly disclose wherein the phase modulation function of each plate of the two or more plates is optimized using an iterative projection optimization algorithm. However, Lee discloses various algorithms for carrying out the optimization have been disclosed. For example, by using methods such as an iterative algorithm, a projection onto constrained sets (POCS) algorithm, a direct binary search (DBS) algorithm, etc., the optimization may be performed with respect to the plurality of sub-CGHs 11. When the OASLM 110 is a binary amplitude modulator or a binary phase modulator, the sub-CGHs 11 may be binarized in terms of amplitude or phase by using one of the foregoing algorithms, Col 8, lines 8-16. 
 Nakane and Lee are analogous art because they are from the same field of endeavor, light modulation. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakane and Lee before him or her, to modify the binary phase modulation of Nakane to include the use a iterative algorithm of Lee because it combines prior art elements according to known methods to yield predictable results, in this case, enabling for the optimization of the phase modulation. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakane as applied to claim 1 above, and further in view of Rocca et al (herein Rocca) US Patent 7, 438,325.
Re claim 12, Nakane discloses all the elements of claim 1, which claim 12 is dependent. Furthermore, Nakane discloses modulation means includes optical components which are mechanically driven. As shown in Fig. 19, the modulation means of the embodiment 8 includes two modulation places which have a function of rating about axes 241a and 242a of the modulation plates 241 242, Col 15, lines 41-51, such that the mechanically elements that rotate the plate are the rotating means. However, Nakane does not explicitly disclose wherein at least one of the two or more plates includes at least one hole axially bored therethrough.  
Rocca discloses in machine parts rotating relative to each other about a rotational axis are known, wherein the pressure means conduits of the different machine parts are connected to each other via tapped bore holes, Col. 26-29. 
Nakane and Rocca are analogous art because they are from the same field of endeavor, machined rotating parts. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakane and Rocca before him or her, to modify the plate of Nakane to include the bore holes of Rocca because it combines prior art elements according to known methods to yield predictable results, in this case, enabling machine parts to be able to coupled to other parts in order to rotate them. 

Claim(s)  13, 16, 17, 27-29, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakane as applied to claim 1 above, and further in view of Kahn et al (herein Kahn) US Patent 6,424,444.
Re claim 13, Nakane discloses all the elements of claim 1, which claim 13 is dependent. Furthermore, Nakane discloses in the embodiment 10 sown in Fig. 23, optical components are provided to mechanically drive modulation means. In embodiments 5-9, a laser beam is modulated by an amplitude of transmitted light, Col 40-44, such that the pattern or structure of the plate is such that it is able to modulate the amplitude of the light. Nakane does not discloses further comprising means for detecting an output of modulated light propagated through the two or more plates, the means for detecting positioned optically downstream of the light source and downstream of at least the second plate positioned most distally from the light source.  
However, Kahn discloses implementation of optical communication systems is simplified greatly if the transmitted signal is designed so that the transmitted information bits can be recovered at the receiver simply by extracting from the received optical signal an electrical signal proportional to the intensity of the received optical signal (i.e., the absolute square of the received optical electric field), and performing symbol-by-symbol decisions. Currently, almost all practical optical communication systems use direct detection, in which a photodetector generates a photocurrent proportional to the received optical signal intensity. It is also possible to extract an electrical signal proportional to the received optical signal intensity through other means, e.g., asynchronous homodyne or asynchronous heterodyne detection.
Nakane and Kahn are analogous art because they are from the same field of, system concerning the modulation of light or optical signals. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakane and Kahn before him or her, to modify the light signal of Nakane to include the reception or detection of the optical signal after it has been modulated of Kahn because it combines prior art elements, according to known methods to yield predictable results, in this case, it enables a system to extract the signal that could be carrying of conveying digital information. 
Re claim 16, Nakane discloses all the elements of claim 1, which claim 16 is dependent. Furthermore, Nakane discloses in the embodiment 10 sown in Fig. 23, optical components are provided to mechanically drive modulation means. In embodiments 5-9, a laser beam is modulated by an amplitude of transmitted light, Col 40-44, such that the pattern or structure of the plate is such that it is able to modulate the amplitude of the light. Nakane does not explicitly disclose wherein the structure, or the pattern,  is further configured to encode or encrypt information.  
However, Kahn discloses that is well-known that M-ary pulse-amplitude modulation, in which information bits are encoded in one of M intensity levels during each symbol interval as compared to on-off keying (which is equivalent to 2-ary pulse-amplitude modulation) Col 2, lines 24-29. 
Nakane and Kahn are analogous art because they are from the same field of endeavor, light signals that undergo modulation. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakane and Kahn before him or her, to modify the amplitude modulation of Nakane to include the ability to be used to encode information on the light signal of Kahn because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the encoding information to be transmitted along the light signal. 
Re claim 17, Nakane and Kahn disclose all the elements of claim 16, which claim 17 is dependent. Furthermore, Nakane discloses wherein the information is encoded or encrypted as at least one of: images, at least one spot (First, it is possible to set a mode to provide the collimate beam 104 with no modulation by directing the modulation plates 241 and 242 parallel to the collimate beam 104. Second, it is possible to set a mode to provide the collimate beam 104 with a first modulation by positioning so as to pass the collimate beam 104 through a half surface of one of the modulation plates 241 and 242. Third, it is possible to set a mode to provide the collimate beam with second modulation by positioning so as to pass the collimate beam through another half surface of the other of the modulation plates 241 and 242. In such a way, at least three types of modulation modes can be set according to the embodiment 8. The two modulation plates 241, 242 may be synchronously rotated so as to provide a desired condensing spot shape, or may be independently rotated, Col. 15, lines 52-67, such the signal is modulation and encoded and encrypted as an controlled spot shape), a speckle pattern, a random pattern, a non-random pattern, a pseudo-random pattern, and statistics or properties of the light propagated through at least a second plate of the two or more plates positioned most distally from the light source.  
Re claim 27, Nakane discloses all the elements of claim 26, which claim 27 is dependent. Furthermore, Nakane discloses in the embodiment 10 sown in Fig. 23, optical components are provided to mechanically drive modulation means. In embodiments 5-9, a laser beam is modulated by an amplitude of transmitted light, Col 40-44, such that the light signal is intensity or amplitude modulate. Nakane does not explicitly disclose further comprising detecting the output state of the light transmitted along the optical path and through the at least a second plate. 
However, Kahn discloses implementation of optical communication systems is simplified greatly if the transmitted signal is designed so that the transmitted information bits can be recovered at the receiver simply by extracting from the received optical signal an electrical signal proportional to the intensity of the received optical signal (i.e., the absolute square of the received optical electric field), and performing symbol-by-symbol decisions. Currently, almost all practical optical communication systems use direct detection, in which a photodetector generates a photocurrent proportional to the received optical signal intensity. It is also possible to extract an electrical signal proportional to the received optical signal intensity through other means, e.g., asynchronous homodyne or asynchronous heterodyne detection.
Nakane and Kahn are analogous art because they are from the same field of, system concerning the modulation of light or optical signals. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakane and Kahn before him or her, to modify the light signal of Nakane to include the reception or detection of the optical signal of Kahn because it combines prior art elements, according to known methods to yield predictable results, in this case, it enables a system to extract the signal that could be carrying of conveying digital information. 
Re claim 28, Nakane and Kahn disclose all the elements of claim 27, which claim 28 is dependent. Furthermore, Nakane and Kahn disclose wherein a structure, or a pattern,  of at least one of the two or more plates encodes or encrypts at least one piece of information (Nakane discloses in the embodiment 10 sown in Fig. 23, optical components are provided to mechanically drive modulation means. In embodiments 5-9, a laser beam is modulated by an amplitude of transmitted light, Col 40-44, such that the light signal is intensity or amplitude modulate. Kahn discloses it is well-known that M-ary pulse-amplitude modulation, in which information bits are encoded in one of M intensity levels during each symbol interval as compared to on-off keying (which is equivalent to 2-ary pulse-amplitude modulation) Col 2, lines 24-29, such that the combination would teach that the information bits are encoded on the amplitude modulation technique is well known and obvious from the previous combination), and wherein the detecting step comprises at least one of: decoding (Kahn a duobinary M-ary pulse-amplitude modulation transmitter 18 encodes the information bits into an optical signal, and transmits the optical signal into the optical transmission medium 19. The optical signal received through 19 is decoded by a duobinary M-ary pulse-amplitude modulation receiver 20, which recovers the information bits. Col 7 ,lines 2-7, such the system is able to recover the signal), decrypting, and visualizing, the at least one piece of information.  
Re claim 29, Nakane and Kahn discloses all the elements of claim 28, which claim 29 is dependent. Furthermore, Nakane and Kahn discloses wherein the transitioning step comprises transitioning through the plurality of output states of the light (Nakane discloses First, it is possible to set a mode to provide the collimate beam 104 with no modulation by directing the modulation plates 241 and 242 parallel to the collimate beam 104. Second, it is possible to set a mode to provide the collimate beam 104 with a first modulation by positioning so as to pass the collimate beam 104 through a half surface of one of the modulation plates 241 and 242. Third, it is possible to set a mode to provide the collimate beam with second modulation by positioning so as to pass the collimate beam through another half surface of the other of the modulation plates 241 and 242. In such a way, at least three types of modulation modes can be set according to the embodiment 8. The two modulation plates 241, 242 may be synchronously rotated so as to provide a desired condensing spot shape, or may be independently rotated, Col. 15, lines 52-67, such the signal is modulation is due to the transition into different configurations to change the modulation of the output) to facilitate at least one of the: decoding ( Kahn a duobinary M-ary pulse-amplitude modulation transmitter 18 encodes the information bits into an optical signal, and transmits the optical signal into the optical transmission medium 19. The optical signal received through 19 is decoded by a duobinary M-ary pulse-amplitude modulation receiver 20, which recovers the information bits. Col 7 ,lines 2-7, such that the transition is what encodes the information such that the receiver would have something to decode), decrypting, and visualizing, the at least one piece of information.  
Re claim 43, Nakane discloses all the elements claim 26, which claim 43 is dependent. Nakane discloses in the embodiment 10 sown in Fig. 23, optical components are provided to mechanically drive modulation means. In embodiments 5-9, a laser beam is modulated by an amplitude of transmitted light, Col 40-44, such that the pattern or structure of the plate is such that it is able to modulate the amplitude of the light. Nakane does not explicitly disclose further comprising encoding or encrypting at least one piece of information in a structure, or a pattern,  of at least one plate of the two or more plates.  
However, Kahn discloses that is well-known that M-ary pulse-amplitude modulation, in which information bits are encoded in one of M intensity levels during each symbol interval, where M.gtoreq.3, represents a means to narrow the optical spectrum and lengthen the symbol interval as compared to on-off keying (which is equivalent to 2-ary pulse-amplitude modulation). 
Nakane and Kahn are analogous art because they are from the same field of endeavor, light signals that undergo modulation. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakane and Kahn before him or her, to modify the amplitude modulation of Nakane to include the ability to be used to encode information on the light signal of Kahn because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the encoding information to be transmitted along the light signal. 

Allowable Subject Matter
Claim 53 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 53, the claim recites a cryptographic apparatus, comprising: 
two or more at least partially transparent plates, wherein at least one plate of the two or more plates is structured or patterned, a first plate of the two more plates positioned proximal a first end of the apparatus, and at least a second plate of the two or more plates positioned proximal a second end of the apparatus opposite the first end; 
at least one light source positioned  and configured to transmit light  along an optical path defined by at least portions of: 
the two or more plates, and the structured or patterned surface, wherein a structure, or a pattern, of the at least one plate  is configured to modulate the light; 
means for rotating at least one plate of the two or more plates operatively coupled to the at least one plate, the means for rotating configured to axially rotate the at least one plate with respect to at least one other plate of the two or more plates; and 
means for detecting the light following passage through the two or more plates along the optical path.  
While portions of the claim scope are disclosed by the prior art, the claim scope in its entirely is not disclosed alone or in combination, such that when the claim scope is considered as a whole, the claim is considered allowable. In order to draw a distinction of what is known as well as what is not fully disclosed, alone or in combination, the claim limitations will be discussed in view of the prior art. 
Nakane (US Patent 5,644,420 )discloses a cryptographic apparatus, comprising: 
two or more at least partially transparent plates, wherein at least one plate of the two or more plates is structured or patterned (Fig. 19 shows a modulation means of embodiment 8 includes two modulation plates 241 and 242, wherein it can be seen that each of the plate have different patterns on either side of the plate and are positioned along the optical path of the traveling direction of the collimate beam),
at least one light source positioned  and configured to transmit light  along an optical path (Fig. 19 shows a collimate beam such that it is clear that there is a light beam traversing the system and therefore inherently there is a light source in order to generate the beam)defined by at least portions of: 
the two or more plates, and the structured or patterned surface, wherein a structure, or a pattern, of the at least one plate  is configured to modulate the light (Fig. 19 shows a modulation means of embodiment 8 includes two modulation plates 241 and 242, wherein it can be seen that each of the plate have different patterns on either side of the plate and are positioned along the optical path of the traveling direction of the collimate beam, wherein Nakane discloses in the embodiment 10 sown in Fig. 23, optical components are provided to mechanically drive modulation means. In embodiments 5-9, a laser beam is modulated by an amplitude of transmitted light, Col 40-44, such that the light signal is intensity or amplitude modulate); 
means for rotating at least one plate of the two or more plates operatively coupled to the at least one plate, the means for rotating configured to axially rotate the at least one plate with respect to at least one other plate of the two or more plates (modulation means includes optical components which are mechanically driven. As shown in Fig. 19, the modulation means of the embodiment 8 includes two modulation places which have a function of rating about axes 241a and 242a of the modulation plates 241 242, Col 15, lines 41-51, such that the mechanically elements that rotate the plate are the rotating means, such that the axes within Fig. 19 are along the axes that are parallel to each other).
Nakane does not explicitly disclose a first plate of the two more plates positioned proximal a first end of the apparatus, and at least a second plate of the two or more plates positioned proximal a second end of the apparatus opposite the first end, such that it would also change the interpretation of the optical path defined by at least to the portions of the two or more plates, as the plates in Nakane are along the optical path in the exact same position and when they are in two different positions, it changes the path and space through which the light must traverse. Furthermore, Nakane does not disclose means for detecting the light following passage through the two or more plates along the optical path as well as imaging components at the end of the optical path
Deisseroth (US PG PUB 2018/0284417) discloses the use of multiple plates along an optical signal path that are able to modulate the light signal, but do not disclose means for rotating at least one plate of the two or more plates operatively coupled to the at least one plate, the means for rotating configured to axially rotate the at least one plate with respect to at least one other plate of the two or more plates. Rather, the system of modulation disclose is change the characteristics of the signal, path, and plates, through voltage control, which would not result in the rotation of said plates, at least along the same optical path. 
However, both the structures and operation of these systems are very different and combination between references such as these do not lend themselves to be combined with each other in a way to confidently show the claim scope, such that the claim is considered allowable in view of the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637